 

 

 

Case: 1:20-cv-00558-DCN Doc #: 3 Filed: 06/23/20 1 of 4. PagelD #: 20

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
Ketra Whitfield, ) CASE NO. 1:20 CV 558
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
v. )
)
University Hospitals St. John ) MEMORANDUM OPINION
Medical Center, et al, ) AND ORDER
)
Defendants. )
)
Background

Pro se plaintiff Ketra Whitfield has filed this in forma pauperis civil action against
University Hospitals St. John’s Medical Center and Westshore Primary Care Associates. (Doc.
No. 1.) In her complaint, the plaintiff alleges that in August 2019, while she was in labor, she
was given the labor-inducing drug Pitocin by employees and agents of the defendants without her
knowledge and consent. Asserting claims for negligence and medical malpractice under state
law (Count I), and the violation of her rights under the Fourteenth Amendment (Count ID, she
seeks damages for injuries she asserts she sustained.

Standard of Review

Although pro se pleadings are construed liberally, Boag v. MacDougall, 454 U.S. 364,

365 (1982), district courts are expressly required under 28 U.S.C. §1915(e)(2)(B) to screen all in

forma pauperis actions filed in federal court, and to dismiss before service any such action that

 
 

Case: 1:20-cv-00558-DCN Doc #: 3 Filed: 06/23/20 2 of 4. PagelD #: 21

the court determines is frivolous or malicious, fails to state a claim on which relief may be
granted, or seeks monetary relief from a defendant who is immune from such relief. In order to
state a claim on which relief may be granted for purposes of §1915(e)(2)(B), a pro se complaint
must set forth sufficient factual matter, accepted as true, to state claim to relief that is plausible
on its face. See Hill v. Lappin, 630 F.3d 468, 471 (6" Cir. 2010) (holding that the dismissal
standard articulated in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v.
Twombly, 550 U.S. 544 (2007) governs dismissals under 28 U.S.C. §1915(e)(2)(B)). The factual
allegations in the pleading “must be enough to raise a right to relief above the speculative level . .
. on the assumption that all the allegations in the complaint are true (even if doubtful in fact).”
Twombly, 550 U.S. at 555.

Analysis

Upon review, the Court finds that the plaintiffs complaint must be dismissed.

First, even liberally construed, the plaintiff's complaint does not allege a plausible federal
claim. In order to assert a damage claim for the violation of a constitutional right, the plaintiff
must demonstrate a claim under 42 U.S.C. § 1983, which requires her to demonstrate that a
constitutional right violation was committed by a person acting under color of state law. West v.
Atkins, 487 U.S. 42, 48 (1988). Section 1983 does not create a cause of action against a private
actor “ ‘no matter how .. . wrongful’ the party's conduct.” Tahfs v. Proctor, 316 F.3d 584, 590
(6th Cir. 2003) (quoting Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999)).

Private hospitals and their employees are generally not considered state actors under
§ 1983. Bryant—Bruce v. Vanderbilt Univ., Inc., 974 F. Supp. 1127, 1142 (M.D. Tenn. 1997).

Therefore, in order to hold a private actor to be subject to liability under § 1983, a plaintiff must

2.

 
 

 

Case: 1:20-cv-00558-DCN Doc #: 3 Filed: 06/23/20 3 of 4. PagelD #: 22

demonstrate that the actor engaged in conduct that is “fairly attributable to the state.” Wolotsky
v. Huhn, 960 F.2d 1331, 1335 (6 Cir. 1992). The plaintiff may do so by showing that the
defendants acted under the compulsion of the state (state compulsion test); engaged in an activity
traditionally reserved to the state (public function test); or that their activities were sufficiently
close and/or controlled by the state that their actions could fairly be attributed to it (nexus test).
See Chapman v. Higbee Co., 319 F.3d 825, 833 (6th Cir. 2003).

The plaintiff's complaint fails to allege facts meeting any of these three tests.
Accordingly, her complaint fails to allege a plausible federal claim against the defendants under
the Fourteenth Amendment and § 1983.

Second, in the absence of any viable federal claim in the case, the court does not have
jurisdiction to hear plaintiffs state-law negligence and medical malpractice claim. Under the
diversity-of-citizenship statute, “district courts shall have original jurisdiction of all civil actions
where the matter in controversy exceeds the sum or value of $75,000... and is between...
citizens of different states... .” 28 U.S.C. § 1332(a)(1). “[D]iversity jurisdiction does not exist
unless each defendant is a citizen of a different State from each plaintiff.” Owen Equip. &
Erection Co. v. Kroger, 437 U.S. 365, 373 (1978). The plaintiffs complaint on its face
indicates that she and the defendants are citizens of the same state, Ohio. Consequently, the
plaintiff cannot bring any state-law claim against the defendants in federal court by way of the
federal diversity statute.

Conclusion
Accordingly, the plaintiff's motion to proceed in forma pauperis in this matter (Doc. No.

2) is granted, and for the foregoing reasons, her complaint is dismissed pursuant to 28 U.S.C. §

-3-

 
 

Case: 1:20-cv-00558-DCN Doc #: 3 Filed: 06/23/20 4 of 4. PagelD #: 23

1915(e)(2)(B).' The Court further certifies that an appeal from this decision could not be taken
in good faith. 28 U.S.C. § 1915(a)(3).

IT IS SO ORDERED.

  

 

DONALD C. NUGENT
: UNITED STATES DISTRICT JUDGE

Dated:

 

 

 

'The dismissal is without prejudice to any claims the plaintiff may properly bring in a state court.

_4-

 
